Case 1:19-cr-00144-AKH Document 137-4 Filed 11/11/20 Page 1 of 3




               Exhibit D
                       Case 1:19-cr-00144-AKH Document 137-4 Filed 11/11/20 Page 2 of 3




                                   My Jet Saver Search Warrant Return: Electronics

Property                      File Name                       Device      Description of Size of         Notes
 Receipt                                                                    Seizure      Forensic
   Line                                                                     Location      Image
   Item
11          Lenovo_ideapad_with_1TB_hdd.E01                 Lenovo        Accounting     931 GB
                                                            Laptop        Office
13          LI_013_crucial_500gb_ssd_sn_2017E29DABF6.E01    HP ProDesk    Accounting     465 GB
                                                            600 G3 Mini   Office
                                                            (Desktop)
15 (Drive   LI 015 seagate 500gb hdd sn W2AFB8HS.E01        HP Desktop    Accounting     24 GB      Desktop contained
A)                                                          Computer      Office                    two hard drives
                                                            Seagate                                 (listed here as
                                                            Barracuda                               Drive A and Drive
                                                            Backup                                  B)
                                                            Drive
15 (Drive   LI 015B HP 1TB WD 10EZEX.E01                    HP Desktop    Accounting     135 GB     Desktop contained
B)                                                          Computer      Office                    two hard drives
                                                            Hard Drive                              (listed here as
                                                                                                    Drive A and Drive
                                                                                                    B)
20          20205201200066101 LI 020 macbook pro.aff4       Apple         Break Room     156 GB
                                                            Laptop
21          LI_021_seagate_1TB_hdd_sn_6VP9DK8B.E01          HP Pro Desk   Conference     160 GB
                                                            (Laptop)      Room
21          LI_021_4GB_cardpresso_thumbdrive.E01            Thumb Drive   Conference     4 GB       Thumb drive
                                                                          Room                      connected to HP
                                                                                                    Pro Desk Laptop
23          LI_023_seagate_1TB_hdd_sn_6VP9DK8B.E01          External      Pilot’s Room   916 GB     Hard drive
                                                            Hard Drive                              connected to
                                                                                                    Lenovo Think
                                                                                                    Server
                       Case 1:19-cr-00144-AKH Document 137-4 Filed 11/11/20 Page 3 of 3




24          LI_024_wd_1TB_hdd_sn_WMC1S1722150.E01       HP Tower       Pilot’s Room     273 GB
                                                        Computer
                                                        Desktop
25 (Drive   LI_025_seagate_1TB_hdd_sn_Z1W4Y3NF.E01      Lenovo         Pilot’s Room     882 GB   Server contained
1)                                                      Think Server                             two internal hard
                                                                                                 drives (listed here
                                                                                                 as Drive 1 and
                                                                                                 Drive 2)
25 (Drive   LI_025_seagate_1TB_hdd_sn_Z1W4Y3M0.E01      Lenovo         Pilot’s Room     882 GB   Server contained
2)                                                      Think Server                             two internal hard
                                                                                                 drives (listed here
                                                                                                 as Drive 1 and
                                                                                                 Drive 2)
26          LI_022_WD_1TB_hdd_sn_WCC6Y2CLZ300.E01       Lenovo         Pilot’s Room     172 GB
                                                        Desktop
                                                        Computer
27          LI 027 model A1419-1TB Seagate hdd.E01      Apple iMac     Marin’s Office   773 GB
